Citation Nr: 0912148	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  95-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for 
hypertrophic rhinitis with chronic pansinusitis.

2.  Entitlement to a rating in excess of 10 percent prior to 
February 28, 1997 and in excess of 60 percent from February 
28, 1997, for bronchial asthma.

3.  Entitlement to a rating in excess of 20 percent for 
hypertension, based on an initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to 
November 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto, Rico.

In a rating action dated in May 1995, the RO denied the 
Veteran's claims for increased ratings for bronchial asthma 
and hypertrophic rhinitis.  In a subsequent rating action, 
the RO increased the disability evaluation for the Veteran's 
bronchial asthma to 60 percent, effective February 28, 1997.  
As the Veteran is presumed to seek the maximum available 
benefit for a disability, and higher evaluation is available 
for his asthma, his claim for a higher evaluation remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In November 1996, the RO granted service connection for 
hypertension as secondary to the Veteran's service-connected 
bronchial asthma and assigned a 20 percent disability 
evaluation, effective in December 1995.  The Veteran 
disagreed with the assignment of the 20 percent disability 
evaluation.  Because the Veteran has disagreed with the 
initial rating assigned for his hypertension, the Board has 
recharacterized the issue as it appears on the cover of this 
decision. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Board remanded the case for additional development in 
February 2004 and September 2006.  The requested development 
has since been completed, and the case is now ready for 
appellate review.  




FINDINGS OF FACT

1.  The Veteran's hypertrophic rhinitis with chronic 
pansinusitis is manifested by no more than one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

2.  The hypertrophic rhinitis with chronic pansinusitis has 
not resulted in moderate crusting, ozena (atrophic rhinitis 
marked by a thick mucopurulent discharge, mucosal crusting, 
and fetor), and atrophic changes.

3.  The hypertrophic rhinitis with chronic pansinusitis has 
not resulted in polyps.

4.  During the period prior to February 28, 1997, the 
Veteran's bronchial asthma was moderate in degree, with 
rather frequent asthmatic attacks (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  

5.  During the period since February 28, 1997, the Veteran's 
asthma has not been pronounced, with very frequent asthmatic 
attacks and severe dyspnea on slight exertion between attacks 
and with marked loss of weight or other evidence of severe 
impairment of health.  The asthma also has not resulted in 
pulmonary function testing with FEV-1 less than 40 percent of 
predicted, or; FEV-1/FVC less than 40 percent of predicted, 
or more than one attack per week with episodes of respiratory 
failure, or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.

6.  The Veteran's hypertension is not manifested by diastolic 
pressure which is predominately 120 or more, and has not 
resulted in moderately severe symptoms.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for hypertrophic rhinitis with chronic pansinusitis 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.97, Diagnostic Codes 6501, 6510 (1996); Diagnostic 
Codes 6510, 6522 (2008).

2.  The criteria for a 30 percent rating (but no higher) for 
bronchial asthma prior to February 28, 1997 are met; however, 
the criteria for a rating in excess of 60 percent from 
February 28, 1997, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996 & 
2008).

3.  The criteria for an initial disability rating higher than 
20 percent for hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997 & 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist and Notify

The VA has a duty to notify and assist Veterans in 
substantiating a claim for VA benefits pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Regarding the claim for a higher initial rating for 
hypertension, the Board notes that the duty to notify does 
not apply.  That matter arose from a rating decision which 
granted a claim for service connection for hypertension.  The 
Veteran then filed a notice of disagreement with the rating 
which the RO had assigned.  The United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding the claims for higher ratings for asthma and 
sinusitis, during the pendency of this the appeal the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), held that notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to increased rating 
claims and outlined the information which must be included in 
notices pertaining to Veteran's filing a claim for increased 
ratings.  This included notifying the claimant of the 
following:

medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life; 

at least a general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the Veteran may be rated, if the 
requirements for an increase in evaluation would 
not be satisfied by a noticeable worsening or 
increase in severity of the disability and the 
effect that worsening has on employment and daily 
life; 

that a disability evaluation is determined by 
applying relevant Diagnostic Codes, which range 
typically between 0 percent to as much as 100 
percent, and is based on the nature of the symptoms 
for which disability compensation is sought, their 
severity and duration, and their impact upon 
employment and daily life; and 

examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
it). 

The RO sent letters to the Veteran in February 2002, December 
2002, March 2004, July 2005, March 2006, and October 2006 
which advised him to submit evidence that the disabilities 
had increased in severity.  For example, the October 2006 
letter explained what was needed to demonstrate the Veteran's 
service-connected disorder had increased in severity.  He was 
advised that the evidence may be information from ongoing 
treatment records, recent social Security determinations, 
statements from employers showing lost time or other 
information regarding impaired ability to work, and 
statements from people who had witnessed his symptoms.  The 
letter from the RO also described the way VA determines the 
disability rating and effective dates.  He was advised that 
VA considers the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
conditions and symptoms on employment.  

The Board has noted that the letters did not fulfill all of 
the requirements set forth in the Vazquez case.  In 
particular, the letters did not include the specific rating 
criteria applicable to the claims.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the Veteran.  

The Federal Circuit further held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the Veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate an increased rating claim are harmless error and 
did not affect the essential fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  In 
the rating decisions by the RO, the criteria for rating the 
disabilities were set out and explained.  The Veteran was 
also provided with the applicable rating criteria in the 
Statements of the Case and the Supplemental Statements of the 
Case.  The Board notes that the Veteran's claims were 
readjudicated following notice of this information.  

Based on the notices provided to the Veteran, the Board finds 
that a reasonable person could be expected to understand from 
those notices what information or evidence was required for 
an increased rating to be granted.  In addition, the 
Veteran's statements submitted to the Board reveal that the 
Veteran had actual knowledge of what information or evidence 
was required for an increased rating to be granted.  The 
Board also notes that the Veteran is represented by an 
organization that would be expected to have knowledge of the 
specific rating criteria.  Thus, it is clear that there has 
been no prejudice due to inadequate notice.  

The Board also notes that VA has a duty to assist the Veteran 
in the development of the claims.  This duty includes 
assisting the Veteran in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  With respect to the development of 
evidence, the Board notes that the Veteran's service medical 
records, VA records and private records of treatment have 
been obtained.  Records were also obtained from the Social 
Security Administration.  The Veteran has been examined by to 
determine the current severity of his disability.  The 
Veteran has not identified any pertinent evidence which has 
not been obtained.  

Based on the foregoing, the Board finds that, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

I.  Entitlement To A Rating In Excess Of 10 Percent For
 Hypertrophic Rhinitis, Chronic Pansinusitis.

The Veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 10 percent for his 
service-connected sinusitis.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity in 
civil occupations.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Under Diagnostic Code 6501, effective prior to October 7, 
1996, a 10 percent evaluation is warranted for chronic 
atrophic rhinitis with definite atrophy of the intranasal 
structure and moderate secretion.  A 30 percent evaluation 
requires moderate crusting, ozena (atrophic rhinitis marked 
by a thick mucopurulent discharge, mucosal crusting, and 
fetor), and atrophic changes.

Alternatively, (prior to October 7, 1996) sinusitis may be 
rated under Diagnostic Codes 6510 through 6514.  Under the 
old rating criteria, a noncompensable rating is warranted 
where there are only X-ray manifestations, or where there are 
only mild or occasional symptoms.  A 10 percent rating is 
warranted where the sinusitis is moderate in degree, with 
symptoms such as discharge or crusting or scabbing, and 
infrequent headaches.  A 30 percent rating is warranted if 
the sinusitis is severe, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating is warranted where the sinusitis is postoperative 
following a radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.

The VA subsequently amended its regulations for rating 
respiratory system disabilities effective October 7, 1996. 38 
C.F.R. 4.96-4.97.  The regulations for the evaluation of 
rhinitis and sinusitis, as well as bronchitis and asthma, 
were also revised, effective October 7, 1996. 61 Fed. Reg. 
46720-46731 (Sept. 5, 1996).  As of October 7, 1996, allergic 
or vasomotor rhinitis is rated under Diagnostic Code 6522.  A 
10 percent evaluation is warranted for allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating requires 
polyps. 38 C.F.R. § 4.97, Code 6522.

The revised rating criteria for sinusitis contained in 
Diagnostic Code 6510 provide that where the disorder is 
detected by X-ray only, a noncompensable rating is warranted.  
Where there are one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, a 10 percent rating 
is warranted.  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.

Where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, a 30 
percent rating is warranted.  Following radical surgery with 
chronic osteomyelitis, or when there is near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries, a 50 percent rating is warranted.

When regulations are changed during the course of the 
Veteran's appeal, the criteria that is to the advantage of 
the Veteran should be applied.  Revised regulations do not 
allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date. VAOPGCPREC 3-2000.  In this case, 
the Board has considered both the old and new versions of the 
rating criteria, but finds that neither favors the Veteran, 
as neither affords a basis for an increase to the next higher 
level (30 percent).

The Board has considered the full history of the Veteran's 
service-connected sinusitis.  The Veteran's service medical 
records show treatment for recurrent rhinorrhea.  The Veteran 
filed his original claim for VA compensation in May 1979.  
The report of a VA examination conducted in October 1979 
included a diagnosis of rhinitis, hypertrophic.  In a 
decision of November 1979, the RO granted service connection 
for hypertrophic rhinitis, rated as 10 percent disabling.  

The Veteran requested an increased rating in February 1995.  
The RO denied that request, and the Veteran perfected the 
current appeal.  

The relevant evidence includes the report of a nose and 
sinuses examination conducted by the VA in March 1995.  The 
report reflects that the Veteran complained of nasal 
obstruction, recurrent sneezing, an itchy nose, post nasal 
discharge, and frontal headaches.  He had never had any ear, 
nose, or throat surgery.  On examination, there were 
congestive nasal turbinates.  The nasal septum was straight.  
There was no pus or polyps in the nose.  The diagnoses were 
(1) history of bronchial asthma, and (2) allergic 
rhinosinusitis.  X-rays noted findings compatible with 
moderate bilateral maxillary sinusitis.  

The report of a nose and sinuses examination conducted by the 
VA in January 1997 reflects that the Veteran again complained 
of frequent nasal obstruction with frontal headaches.  He 
said that he had a post nasal drip and used a nasal spray to 
alleviate the symptoms.  Cold weather made the symptoms 
worse.  On examination, the nasal vestibule was normal.  The 
right nasal cavity was narrower.  The septum and a mild to 
moderate deviation to the right.  The left inferior 
turbinates were hypertrophic and boggy.  The middle meati and 
middle turbinates were normal.  The pertinent diagnosis was 
chronic pansinusitis by CT.  

The report of a CT scan performed in August 1997 shows that 
there was marked improvement in the chronic sinusitis 
pattern.  

The report of a nose and sinus examination conducted in 
November 1999 by the VA reflects that a scan performed in 
October 1999 showed chronic pansinusitis.  There was no 
history of surgery.  The Veteran said that he had great 
difficulty breathing through his nose, as well as difficulty 
sleeping well.  There was no purulent discharge.  Treatments 
included antihistiminic topical steroids and decongestants.  
The nose had nasal obstruction of approximately 40% on the 
right.  The left inferior turbinate was markedly 
hypertrophic.  There was no purulent discharge or crusting.  
The diagnoses were chronic paranasal sinusitis and allergic 
rhino sinusitis.  

A VA record dated in July 2001 shows that a treating 
physician indicated that the Veteran had a possible polyp in 
the left nare.  

A VA treatment record dated in April 2002 reflects that the 
Veteran had recently been on an antibiotic one month ago due 
to sinusitis.  He improved, but was complaining of running 
nose and pain in the maxillary area.  Another antibiotic was 
prescribed.  

The Veteran was afforded another VA examination in January 
2007.  The report shows that surgery had been recommended but 
the Veteran had declined.  It was noted that prior CT scans 
all reported pansinusitis.  The Veteran stated that he used 
nasal sprays that made him feel better, along with Claritin.  
His subjective complaints included having clear nasal 
secretions on and off, continuous nasal drip, and frontal 
headaches.  The examiner noted that the Veteran had not 
mentioned interference with breathing or purulent discharge.  
The Veteran's allergic attacks were described as frequent.  
However, there were no periods of incapacitation due to 
sinusitis.  The examiner stated that there were no nasal 
polyps.  There was marked hypertrophy of the left inferior 
turbinate with very pale nasal mucosa.  There was no evidence 
of bacterial rhinitis.  There was a nasal septum deviation to 
the right that was 22 to 25% obstructive.  There was no 
purulent discharge, crusting, or tenderness.  The diagnoses 
were allergic rhinitis, and pansinusitis, by history.  

After reviewing all of the evidence, the Board finds that the 
hypertrophic rhinitis with pansinusitis has not resulted in 
moderate crusting, ozena (atrophic rhinitis marked by a thick 
mucopurulent discharge, mucosal crusting, and fetor), and 
atrophic changes, so as to warrant a 30 percent rating under 
the old rating criteria for rhinitis.  In addition, the 
rhinitis has not resulted in polyps so as to warrant a 30 
percent rating under the new rating criteria.  Although a VA 
treatment record indicates a possible polyp, multiple VA 
examinations have shown that polyps are not present.    

In addition, if rated under the criteria for sinusitis, a 
higher rating is not warranted under the old criteria as it 
has not been shown that the sinusitis is severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  In addition, under the revised criteria for 
rating sinusitis, the symptoms of the Veteran's sinusitis are 
compatible with the 10 percent rating criteria of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The number of sinus flare-ups noted 
in the VA treatment records was fewer than six episodes in 
any year, and there were few instances in which antibiotics 
were required for a prolonged period.  There is also no 
indication that any of the attacks were incapacitating and 
required bedrest.  The Board finds that the disorder has not 
resulted in three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis.  Accordingly, the criteria 
for a 30 percent rating under the rating criteria are not 
met.

II.  Entitlement To A Rating In Excess Of 10 Percent Prior To 
February 28, 1997 And In Excess Of 60 Percent From February 
28, 1997, For Bronchial Asthma.

The Board notes that by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating diseases of the respiratory 
system, as set forth in 38 U.S.C.A. § 4.97.  See 61 Fed. Reg. 
46720-46731 (1996).  Under the rating criteria which were 
effective prior to October 7, 1996, Diagnostic Code 6602, a 
10 percent rating is warranted for bronchial asthma which is 
mild in degree with paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  A 30 percent rating is warranted where the disorder 
is moderate in degree, with rather frequent asthmatic attacks 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating is 
warranted when the asthma is severe, with frequent attacks of 
asthma (one or more attacks per week) marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor is precluded.  A 100 
percent rating is warranted where the asthma is pronounced, 
with very frequent asthmatic attacks and severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health.

Under the new rating criteria which are effective from 
October 7, 1996, bronchial asthma is rated according to the 
degree of impairment on pulmonary function tests.  A 10 
percent rating is warranted where pulmonary function testing 
revealed that FEV-1 is 71 to 80 percent of predicted; FEV-
1/FVC is 71 to 80 percent of predicted; or where the disorder 
requires intermittent inhalation or oral bronchodilator 
therapy.  A 30 percent rating is warranted where pulmonary 
function testing revealed that FEV-1 is 56 to 70 percent of 
predicted; FEV-1/FVC is 56 to 70 percent of predicted, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  

A 60 percent rating is warranted where pulmonary function 
testing revealed that FEV-1 is 40 to 55 percent of predicted; 
FEV-1/FVC is 40 to 55 percent of predicted, or; at least 
monthly visits to a physician for required care or 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted where pulmonary function 
testing revealed that FEV-1 is less than 40 percent of 
predicted, or; FEV-1/FVC is less than 40 percent of 
predicted, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications.

When evaluating based on pulmonary function tests, the post-
bronchodilator results are used except when the results of 
the pre-bronchodilator tests are normal or when the examiner 
indicates that post-bronchodilator studies should not be 
done.  The pre-bronchodilator results may also be used when 
the post bronchodilator results are poorer than the pre-
bronchodilator results.  See 38 C.F.R. § 4.96(d)(4, 5).   

The Board has considered the full history of the Veteran's 
service-connected asthma.  The Veteran submitted his original 
claim for service connection for asthma in May 1979.  The RO 
obtained his service medical records which showed that he was 
treated on several occasions for attacks of asthma.  The 
Veteran was afforded a VA examination in August 1979 which 
showed a diagnosis of bronchial asthma.  In a rating decision 
of November 1979, the RO granted service connection for 
chronic bronchial asthma, and assigned a 10 percent initial 
disability rating.  

The Veteran requested an increased rating in February 1995.  
The RO initially denied that request in a decision of May 
1995.  Later, in a decision of August 1998, the RO increased 
the rating for asthma to 60 percent, effective from February 
28, 1997.  The RO also granted a total disability rating 
based on individual unemployability effective September 1998.  

The relevant evidence includes VA treatment records and 
examination reports.  A pulmonary function test report dated 
in September 1994 reflects that post bronchodilator FEV-1 was 
71 percent of predicted; pre-bronchodilator FEV-1/FVC was 83 
percent of predicted.  

A VA treatment record dated in March 1995 reflects that the 
Veteran reported an increase in frequency of bronchial 
asthma, with a visit to the emergency room in the previous 
January.  

The report of an examination conducted by the VA in March 
1995 reflects that the Veteran reported that his asthma 
attacks consisted of chest tightness, cough, wheezing, and 
dyspnea recurring on and off.  He complained that it was 
aggravated by cold air and emotional upset.  He used a 
Proventil inhaler, a steroid inhaler, and Theophylline.  On 
physical examination, there was a prolonged expiratory phase 
with late wheezes of both lungs.  There was no evidence of 
cor pulmonale, cyanosis, or clubbing.  He reportedly had a 
chronic cough productive of brown sputum, but during attacks 
in became clear, usually followed by an improvement of 
symptoms.  The Veteran complained of having moderate dyspnea 
when exerting moderate effort.  There was no evidence of 
recent infections.  The diagnosis was bronchial asthma.  

A letter dated in December 1995 from Arturo Cordova, M.D., a 
private physician, indicates that the Veteran had suffered 
frequent shortness of breath, wheezing and nasal congestion 
diagnosed as asthma and rhinosinusitis for which he had been 
given 10 percent service-connected status.  By history, the 
Veteran's respiratory condition reportedly had been 
progressively worsening over time to the point that he had 
frequent symptomatic exacerbations.  He stated that his 
asthma and sinusitis limited his capacity to continue working 
at a newspaper and as an artist.  It was recommended that his 
level of service connection be reviewed.  

A VA emergency room record dated in December 1995 reflects 
the Veteran complained of shortness of breath and coughing.  
Medications were prescribed and administered.  

A pulmonary function test report dated in August 1996 
reflects that postbronchodilator FEV-1 was 68 percent of 
predicted; FEV-1/FVC was 83 percent of predicted.  

The report of a respiratory examination conducted by the VA 
in February 1997 reflects that he reported having chest 
tightness, coughing, wheezing and dyspnea that were quite 
variable in frequency.  He said that he sometimes experienced 
no symptoms for weeks and months, and then suffered several 
times a week.  He used Proventil puffs, asthmacort, Proventil 
in saline for power nebulizer, and theodur orally.  
Examination of the chest showed a prolonged expiratory phase 
and later expiratory wheezing.  It was stated that there was 
no evidence of cor pulmonale.  Recently, the patient had two 
or three asthma attacks per week.  There was no indication of 
cyanosis or clubbing.  He had a chronic mostly dry cough.  He 
had mild dyspnea on moderate efforts.  There were no 
indications of any recent respiratory infection.  The 
diagnosis was bronchial asthma.  

A VA hospital summary dated in June 1997 shows treatment for 
a bronchial asthma exacerbation.  Similarly, a VA hospital 
summary dated in July 1997 reflects diagnoses including 
decompensated bronchial asthma.  A VA hospital summary dated 
in August 1997 also reflects a diagnosis of bronchial asthma 
exacerbation.  

A pulmonary function test report dated in March 1997 reflects 
that postbronchodilator FEV-1 was 68 percent of predicted; 
FEV-1/FVC was 83 percent of predicted.  

A letter dated in May 1998 from a pulmonologist indicated 
that despite aggressive treatment with inhaled steroids, 
bronchodilators, antibiotics, and anti-inflammatories, the 
Veteran's general condition had progressively deteriorated to 
the point where he had persistent symptoms.  He had been 
evaluated from every two weeks to every month over the last 
year, and had required four admissions to the hospital, and 
multiple evaluations in the emergency room.  

A VA hospital summary dated in April 1999 reflects treatment 
for an asthma exacerbation.  

The Veteran was afforded a VA examination in November 1999.  
It was noted that he had multiple visits to the ER due to 
bronchial asthma exacerbations.  He had also had 
approximately three hospital admissions per year due to 
asthma.  He stated that he had a cough on a daily basis.  He 
denied hemoptysis or anorexia.  He complained of having 
dyspnea on exertion upon climbing 3 to 4 steps.  He 
complained that he had asthma attacks on a daily basis 
consisting of chest tightness, shortness of breath and 
persistent cough.  These attacks mostly occurred during the 
night.  He was under treatment with Albuterol and Flovent, 
plus Prednisone IV when hospitalized.  

On physical examination, there was no evidence of cor 
pulmonale, RVH, or pulmonary hypertension.  There was no 
history of any weight changes.  The diagnosis was asthma.  

A pulmonary function test report dated in November 1999 
reflects that postbronchodilator FEV-1 was 82 percent of 
predicted; FEV-1/FVC was 83 percent of predicted.  

A VA hospital summary dated in March 2000 reflects that the 
Veteran was again admitted for an asthma exacerbation.  

A VA treatment record dated in May 2002 reflects that the 
Veteran reported having a daily asthma crisis in spite of 
being compliant with treatment.  A VA record dated in 
September 2002 notes that the Veteran reported complaints of 
shortness of breath, but no shortness of breath was noted a 
that moment.  A November 2002 VA treatment record noted that 
the Veteran's asthma was stable.    

A VA treatment record dated in March 2003 notes that the 
Veteran had two ER visits in the past month for asthma.  He 
was treated with Augmentin but did not improve.  He was then 
admitted for further management.  It was noted that he was 
stable and without evidence of acute distress.  

The report of a respiratory examination conducted in April 
2003 notes that the Veteran continued to have asthma in spite 
of medications.  Examination findings were similar to those 
on examination in November 1999.  It was noted that he was 
hospitalized once or twice in the past year.  He complained 
of mild dyspnea on efforts.  The diagnosis was bronchial 
asthma, PFT report shows mild obstruction.  

A pulmonary function test report dated in April 2003 reflects 
that postbronchodilator FEV-1 was 68 percent of predicted; 
FEV-1/FVC was 82 percent of predicted.  

A VA treatment record dated in March 2004 reflects that the 
Veteran had controlled his asthma symptoms yet still had 
daily intermitted symptoms which improved with bronchodilator 
therapy.  An assessment in April 2004 was that he had 
moderate persistent asthma doing better but still with daily 
symptoms.  

Finally, the Veteran was afforded a VA respiratory 
examination in January 2007.  It was noted that over the 
prior 12 month he had required urgent care four times.  He 
had not been hospitalized since 2005.  It was noted that his 
treatments included an inhaled bronchodilator, and inhaled 
anti-inflammatory, and oral steroids.  The course of 
treatment had been intermitted four or more times per year.  
Once over the prior year had had IV steroids.  He had 
antibiotics four times per year.  The frequency of his asthma 
attacks were three or more times per week.  He had a cough 
that was several tiems daily and was productive.  There was 
occasional small amounts of hemoptysis.  He had constant or 
near constant wheezing.  There was frequent dyspnea at rest.  
The Veteran avoided any moderate or severe exertion.  It was 
stated that he had been found to have moderate persistent 
asthma in all his visits to the asthma clinic over the last 
year.  On examination, there was an audible mild wheeze hear 
at the end of forced expiration.  The condition between 
asthma attacks was described as moderate impairment.  No 
distress was observed when the Veteran walked inside the 
office, climbed the step to sit on the stretcher, or when 
walking in the hallways.  Pulmonary function tests reportedly 
showed mild obstructive ventilatory impairment.  

A pulmonary function test report dated in January 2007 
reflects that postbronchodilator FEV-1 was 66 percent of 
predicted; pre-bronchodilator FEV-1/FVC was 79 percent of 
predicted.  

After considering all the evidence, the Board finds that 
during the period prior to February 28, 1997, the Veteran's 
bronchial asthma was moderate in degree, with rather frequent 
asthmatic attacks (separated by only 10-14 day intervals) 
with moderate dyspnea on exertion between attacks.  For 
example, the VA examination conducted in March 1995 reflected 
complaints of moderate dyspnea, and supporting examination 
findings such as wheezes of both lungs.  Similarly, the 
December 1995 statement from Dr. Cordova noted frequent 
shortness of breath and frequent symptomatic exacerbations.  
Accordingly, the Board concludes that the criteria for a 30 
percent rating are met during that period.  However, the 
criteria for a rating higher than 30 percent during that 
period are not met.  The evidence did not show that the 
asthma was severe, with frequent attacks of asthma (one or 
more attacks per week) marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor is precluded.  The Board further noted 
that prior to February 28, 1997, there is no evidence that 
pulmonary function testing revealed that FEV-1 was 40 to 55 
percent of predicted; FEV-1/FVC was 40 to 55 percent of 
predicted, or that there was at least monthly visits to a 
physician for required care or exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

During the period since February 28, 1997, the evidence shows 
that the bronchial asthma is not pronounced, with very 
frequent asthmatic attacks and severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  For example, 
all VA examination reports show that the Veteran has not lost 
weight or had other similar evidence of impaired health.  The 
asthma also has not resulted in pulmonary function testing 
with FEV-1 less than 40 percent of predicted, or; FEV-1/FVC 
less than 40 percent of predicted, or more than one attack 
per week with episodes of respiratory failure, or required 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  The test 
results have been consistently better than those levels.  

For the foregoing reasons, the Board concludes that the 
criteria for a 30 percent disability rating for bronchial 
asthma for the period prior to February 28, 1997 are met; but 
that the criteria for a rating in excess of 60 percent from 
February 28, 1997, have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996 & 2008)).


III.  Entitlement To A Rating In Excess Of 20 Percent For 
Hypertension, Based On An Initial Grant Of Service 
Connection.

Subsequent to filing his claim, the rating schedule for 
determining the disability evaluations to be assigned for 
disorders of the cardiovascular system was changed, effective 
January 12, 1998.  See 62 Fed. Reg. 65, 207-224 (December 11, 
1997).  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  The RO has 
appropriately considered both the new and old regulations.

Under the previous version of the regulation, 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997), a 20 percent rating was 
warranted where diastolic pressure was predominantly 110 or 
more with definite symptoms.  A 40 percent rating was 
warranted where diastolic pressure was predominantly 120 or 
more and there were moderately-severe symptoms.  A 60 percent 
rating was warranted where diastolic pressure was 
predominately 130 or more and there were severe symptoms.  
For the 40 percent and 60 percent ratings, there should be 
careful attention paid to diagnosis and repeated blood 
pressure readings.  

In pertinent part, the revised regulation provides that a 20 
percent rating is warranted if the diastolic pressure is 
predominantly 110 or more; or the systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
if the diastolic pressure is predominantly 120 or more.  A 60 
percent rating is warranted if the diastolic pressure is 
predominantly 130 or more.  

The medical evidence which pertains to the Veteran's 
hypertension includes numerous VA and private treatment 
records, as well as reports from multiple VA examinations.  

For example, the report of a VA examination  conducted in 
August 1996 reflects that the Veteran was not taking blood 
pressure medications.  His readings were 152/110, 152/110 and 
155/102.  

The report of a hypertension examination conducted by the VA 
in November 1999 reflects that the Veteran reported having 
had two visits to the ER for uncontrolled hypertension, for 
which he was treated and discharged.  He denied chest pain of 
ischemic characteristics.  He did complain of headaches.  On 
examination, blood pressure readings were 180/100, 170/110, 
and 170/100.  The diagnosis was hypertension, uncontrolled.  

The report of a hypertension examination conducted by the VA 
in April 2003 reflects that the Veteran was taking 
lisinopril.  Blood pressure readings on the examination were 
110/70, 110/74, and 112/70.  The diagnosis was arterial 
hypertension, under control with medication.  

The report of a VA examination conducted in January 2007 
reflects that the examiner reviewed the Veteran's claims file 
and medical records.  He noted that the date of onset of 
hypertension had been 1997, and the Veteran had been using 
antihypertensive medication since 1999.  The VA examiner 
noted that the last three blood pressure readings at the 
primary care clinic had been 176/107 and 156/87 in July 2006, 
140/87 in September 2006, and 137/83 in December 2006.  It 
was specifically noted that the Veteran had been asymptomatic 
and had not required visits to the ER or to the clinic due to 
the condition of hypertension.  His course was described as 
stable.  He had no side effects from his current treatment.  
The examiner noted that there was no history of traumatic 
injury to the heart, cardiac neoplasm, hypertensive renal 
disease, epitaxis related to hypertension, headaches related 
to hypertension, of stroke or TIA related to hypertension.  
There was also not history of hypertensive cardiovascular 
disease or any other hypertensive related disease.  It was 
noted that the hypertension required continuous medication to 
control.  

On physical examination by the VA in January 2007, the 
Veteran's blood pressure reading was 140/92.  Subsequent 
blood pressures on follow up visits were 140/92, 154/94, and 
137/83.  On X-ray, the Veteran had a normal heart size.  The 
examiner commented that no significant functional effects 
were present that are due to the hypertension, and that the 
Veteran had no complications or symptoms related to the 
hypertension and no visits to the ER or the urgent clinic.  
It was stated that there were no effects on the usual daily 
activities.  

The Veteran's treatment records contain similar information 
as was noted in the VA examination reports.  

After considering all the evidence, the Board finds that the 
Veteran's hypertension has not been manifested by diastolic 
pressure predominately 120 or more at any pertinent time as 
contemplated for a rating in excess of 20 percent.  The 
medical evidence shows that the readings have been 
consistently below that level.  The Board further finds that 
the hypertension has not resulted in symptoms which are 
moderately severe in degree.  On the contrary, the evidence 
shows that he has no significant symptioms.  Although the 
Veteran has at times had minor symptoms such as headaches, 
the symptoms appear to have been largely controlled by 
medication and have not been accompanied at any time by 
diastolic readings of sufficient elevation to approximate a 
40 percent evaluation under the rating criteria.  
Accordingly, the Board concludes that the criteria for an 
initial disability rating higher than 20 percent for 
hypertension are not met under either the old or the revised 
regulations.  


ORDER

1. A rating in excess of 10 percent for hypertrophic rhinitis 
with chronic pansinusitis is denied.

2.  A 30 percent rating for bronchial asthma prior to 
February 28, 1997 is granted.  The appeal is allowed to this 
extent only.  

3.  A 60 percent rating for bronchial asthma since February 
28, 1997 is denied.  

4.  An initial rating in excess of 20 percent for 
hypertension is denied.



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


